DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9423874, 10173133, 10500489, 10898799, and 11224802.  Please see chart below for claim correspondence.









Current Application 17/511213
USPN11224802
USPN10898799
USPN10500489
USPN10173133
USPN9423874


1
1
1
6
10
11


2
2
2
 
10
11


3
3
3
 
10
11


4
4
4
6
10
 


5
5
5
6
10
 


6
6
6
 
 
11


7
7
7
 
 
11


8
8
8
 
 
11


9
9
9
 
 
 


10
10
10
 
 
 


11
11
11
 
 
 


12
12
12
 
 
 


13
13
13
14
14
15


14
14
14
 
 
15


15
15
15
14
14
15


16
16
16
14
14
 


17
17
17
17
17
19


18
18
18
17
17
 


19
19
19
 
 
 


20
20
20
 
 
 











Although the claims at issue are not identical, they are not patentably distinct from each other because:
 The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  
Please see comparison chart below for limitation correspondence.





 SN 17/511213
USPN 11224802


1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving, by the processing system, a signal defining a first touch sensitive region on a gaming accessory; receiving, by the processing system, a second signal defining a second touch sensitive region on the gaming accessory; 


receiving, by the processing system, a first input corresponding to a user selection of a first touch sensitive region on a gaming accessory; 
receiving, by the processing system, a first input corresponding to a user selection of the first touch sensitive region on the gaming accessory; 


causing, by the processing system, the gaming accessory to provide a first user feedback in accordance with the first input corresponding to actuation of the first touch sensitive region on the gaming accessory; 
causing, by the processing system, the gaming accessory to provide a first haptic feedback in accordance with the first input corresponding to actuation of the first touch sensitive region on the gaming accessory; 


receiving, by the processing system, a second input corresponding to a second user selection of a second touch sensitive region on the gaming accessory;
receiving, by the processing system, a second input corresponding to a second user selection of the second touch sensitive region on the gaming accessory; 


and causing, by the processing system, the gaming accessory to provide a second user feedback in accordance with the second input corresponding to actuation of the second touch sensitive region on the gaming accessory, wherein the second user feedback is distinct from the first user feedback.
and causing, by the processing system, the gaming accessory to provide a second haptic feedback in accordance with the second input corresponding to actuation of the second touch sensitive region on the gaming accessory, wherein the second haptic feedback is distinct from the first haptic feedback.






Claims in all of the references as denoted above all correspond in a similar manner as shown in the charts above.
Furthermore, the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694